482 F.2d 361
Annie C. GORNTO, Petitioner-Appellant,v.Ellis C. MacDOUGALL, Commissioner of the Department ofOffender Rehabilitation, et al., Respondent-Appellee.
No. 72-1970.
United States Court of Appeals,Fifth Circuit.
July 18, 1973.

Hugh W. Gibert, Andrew C. Hall, Atlanta, Ga., Jack S. Hutto, Brunswick, Ga., for petitioner-appellant.
Arthur K. Bolton, Atty. Gen., Courtney Wilder Stanton, Asst. Atty. Gen., Atlanta, Ga., William R. Killian, Brunswick, Ga., Daniel I. MacIntyre, Atlanta, Ga., for respondent-appellee.
Before TUTTLE, BELL and AINSWORTH, Circuit Judges.
PER CURIAM:


1
The opinion of this court in the within appeal from the denial of habeas corpus relief to appellant from her state sentence was issued on June 27, 1973.  On July 2, 1973, counsel for the parties stipulated that appellant died on March 15, 1973, and for that reason have moved to dismiss the appeal as being moot.


2
The motion is granted; the opinion of this court is vacated, and the cause is remanded to the district court with direction that the case be dismissed.  Hann, Warden v. Hawk, 8 Cir., 1953, 205 F.2d 839.


3
Remanded with direction.